UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6759



CURTIS E. CRAWFORD,

                                              Plaintiff - Appellant,

          versus


ROMAINE SMITH, Correctional Officer; JOHN DOE,
Inmate,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-884)


Submitted:   June 10, 2004                 Decided:   June 21, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Curtis E. Crawford appeals the district court’s order

denying   his   motion   to   reinstate    an   action   filed   pursuant   to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and the Federal Tort Claims Act.           He also appeals

the district court’s denial of his motion filed under Fed. R. Civ.

P. 59(e).     We have reviewed the record and the district court’s

opinions and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.          See Crawford v. Smith,

No. CA-03-884 (E.D. Va. Apr. 23, 2004; Apr. 30, 2004).           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -